Citation Nr: 1549581	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  07-40 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to July 30, 2012.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to July 30, 2012.  


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which continued a 30 percent rating for PTSD.  In a December 2012 rating decision, the Appeals Management Center (AMC) granted a 70 percent rating for PTSD, effective July 30, 2012.  In a November 2013 rating decision, the RO granted a TDIU, effective July 30, 2012.  

In May 2014, the Board, in pertinent part, denied entitlement to an evaluation in excess of 30 percent for the Veteran's service-connected PTSD prior to July 30, 2012, granted entitlement to a 100 percent schedular evaluation for the Veteran's PTSD since July 30, 2012, and remanded the issue of entitlement to a TDIU prior to July 30, 2012.  The Veteran appealed the Board's May 2014 decision to the United States Court of Appeals for Veterans Claims (Court), which in a November 2014 Order, granted the parties' joint motion for partial vacatur and remand (JMR), vacating the Board's May 2014 decision and remanded the claim for compliance with the terms of the JMR.

In October 2015, the Veteran waived the right to initial RO review of evidence received after the September 2015 supplemental statement of the case (SSOC).  No additional action in this regard is warranted.  See 38 C.F.R. § 20.1304(c) (2015).  

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).





FINDINGS OF FACT

1.  Prior to December 31, 2008, the Veteran's PTSD most nearly approximated occupational and social impairment with reduced reliability and productivity due to such symptoms as depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective social relationships, irritability; without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas.

2.  From December 31, 2008 to February 1, 2012, the Veteran's PTSD most nearly approximated occupational and social impairment with deficiencies in most areas, but less than total social and occupational impairment.

3.  Since February 2, 2012, the Veteran's PTSD has been productive of total social and occupational impairment.

4.  Effective December 2008, the evidence shows that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability.


CONCLUSIONS OF LAW

1.  Prior to December 31, 2008, the criteria for a rating of 50 percent for PTSD, but no more, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, DC 9411 (2015).

2.  From December 31, 2008 to February 1, 2012, the criteria for a rating of 70 percent for PTSD, but no more, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, DC 9411 (2015).

3.  From February 2, 2012, the criteria for a schedular disability rating of 100 percent for PTSD, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, DC 9411 (2015).

4.  Effective December 31, 2008, the criteria for the assignment of a total rating based on individual unemployability due to service-connected disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran has been sent a notice letter in January 2007 providing the necessary information.  See 38 U.S.C.A. § 5103.  Therefore, the duty is satisfied. 

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs) and VA treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which address the severity of his service-connected PTSD and provide findings responsive to the pertinent rating criteria.  These VA examination reports are adequate to evaluate this disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran has not identified any additional, relevant evidence that has not been requested or obtained.  In view of the foregoing, VA's duty to assist has been satisfied.  

II.  Analysis

Following the May 2014 Board decision, the Court remanded this matter to the Board in November 2014.  The Court found, as expressed in the JMR, that the Board's May 2014 decision provided inadequate reasons and bases, for selecting July 30, 2012, as the effective date for the schedular increase, by failing to fully consider the findings of the July 2012 VA examiner, specifically the citation to evidence demonstrating the severity of the Veteran's symptoms that pre-dated the examination.  The JMR also indicated that the Board acted prematurely when it denied entitlement to extraschedular referral because the issue was inextricably intertwined with the issue of entitlement to a TDIU, which was remanded by the Board.  

The Veteran is currently assigned a 30 percent schedular disability rating for PTSD prior to July 30, 2012, and 100 percent thereafter.  

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Although the evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  VA is directed to review the recorded history of a disability in order to make a more accurate evaluation; however, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran submitted his current claim for an increased rating in December 2006.  "The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim."  Hart.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran's PTSD is currently rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411 (2015).  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  When determining the appropriate disability evaluation to assign for psychiatric disabilities, the Board's "primary consideration" is the Veteran's symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013.) 

Under the General Rating Formula for Mental Disorders, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted for symptoms manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.   

Finally, a 100 percent rating is warranted when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name. 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the frequency and severity of his current symptomatology that is observable to the senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Additionally, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998) (the Board is charged with the duty to assess the credibility and weight given to evidence).

Prior to December 31, 2008

Following a review of the relevant evidence of record, which includes VA treatment records, lay statements, a January 2007 VA examination report, and a June 2015 private disability benefits questionnaire (DBQ) the Board finds that preponderance of the evidence shows that the Veteran's PTSD warrants a disability rating of 50 percent prior to December 31, 2008.  During that period, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: anxiety, chronic sleep impairment, constricted affect, memory impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, anger, irritability, intrusive thoughts, nightmares and panic attacks.

The Veteran's symptoms do not more nearly approximate a rating in excess of 50 percent under the General Rating Formula as they are not of such a severity or frequency to result in occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  In this regard, there is no evidence of: obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  On the contrary, VA examination reports and treatment notes show normal speech and communication skills; cooperative behavior; absence of violence; and thought content free of obsessive thoughts.  The Veteran's hygiene was appropriate and within normal limits.  He maintained good eye contact, and he was oriented times three.  

As to social impairment, on VA examination in January 2007, the Veteran reported that he had been married for 38 years and had two daughters and four grandchildren, all of whom he saw frequently.  He stated that he and his wife spent time with friends and enjoyed eating out and going to the movies.  He reported that he becomes uncomfortable in more compact movie theaters and in large crowds.  The VA examiner noted that the Veteran was untrusting of others.  Thus, the evidence shows difficulty establishing and maintaining effective relationships, but reflects neither an inability to do so, nor the total social impairment consistent with an evaluation in excess of 50 percent.

During this appeal period, the Veteran maintained full-time employment with a tractor company as a lot foreman.  

At the same time, the Veteran experienced disturbances of mood and motivation and difficulties with adapting to stressful situations.  The January 2007 VA examination report described the Veteran as moderately depressed and severely anxious, and as a person who may engage in self-defeating behavior.   During VA treatment in March 2007, the Veteran reported an increase in overall anxiety, "not so much actual panic attacks a generalized anxiety."  He also described some mild to moderate dysphoria, but he denied being hopeless or suicidal and reported that he had not been missing work.  In April 2007, the Veteran described himself as "doing better" since the addition of a new medication.  In June 2007, he reported that his overall anxiety and mood were stable without any serious depression since his last visit.  He reported a flashback of Vietnam while at work that left him momentarily disoriented and then internally preoccupied for several hours.  

This evidence does not indicate that the Veteran's depression and anxiety were so severe as to be near-continuous such that it affected his ability to function independently, appropriately, and effectively.  The evidence does not indicate that his difficulties with adapting to stressful situations are so severe as to warrant an increased disability rating.  Notably, these difficulties did not impact his ability to maintain full-time employment.  

The Veteran has consistently reported irritability and being easily angered.  However, the evidence shows no history of violence.  Further, VA treatment records note good impulse control, judgment, and insight.  In a February 2007 letter, the Veteran's wife described him as getting "upset and angry over the smallest of things that do not go as he wants or expects."  She reported that they could not go to their grandchildren's sporting events without him getting upset if calls did not go the way he wanted.  Thus, while the Veteran struggles with irritability, the Board finds that the evidence does not show impaired impulse control sufficient to warrant a 70 percent evaluation.

The Board acknowledges that the June 2015 private DBQ, a telephonic interview, indicated that the Veteran's symptoms warranted a 70 percent evaluation during this appeal period.  However, the examiner did not identify specific symptoms involving family relations, judgment, thinking, or mood.  Notably, the January 2007 VA examiner found mild symptoms.  As previously noted, the Veteran was employed on a full-time basis and maintained a supportive long-term relationship with his wife and family.  

The Board notes that the evidence of record shows the Veteran has additional symptomatology not enumerated in the rating criteria, including intrusive thoughts, hypervigilance, and nightmares.  However, the symptoms listed in the rating criteria are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  These additional symptoms are not seen as effecting more than a reduction in reliability and productivity.   

Finally, the Global Assessment of Functioning (GAF) Scale scores are not consistent with a rating in excess of 50 percent during this appeal period.  The January 2007 VA examiner assigned a GAF score of 70.  This score is in keeping with his mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  The Board acknowledges that the June 2015 private examiner assigned a GAF score of 40-45.  However, as set forth above, the Veteran does not exhibit the symptoms associated with that score.  He is not a persistent danger to himself or others, as evidenced by his ongoing ability to maintain close relationships with family members and his friends.  Further, he has denied current suicidal ideation and has not reported severe obsessional rituals or shoplifting.  The evidence also does not suggest any severe effects on his judgment or thinking.  The currently assigned 50 percent rating adequately contemplates the Veteran's complete disability picture.  [The GAF was a tool described in the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), that set out scores ranging between zero and one hundred percent.  The scores represent the psychological, social, and occupational functioning of an individual with regard to their mental health with higher functioning persons scoring higher on the scale.  A GAF score ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score between 51 and 60 is assigned when there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 71 to 80 indicates transient symptoms and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument).  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed., 1994).]   

The Board finds that the Veteran's disability picture and symptomatology, taken as a whole and in combination with the observations on mental status examinations, have most nearly approximated the criteria for a 50 percent disability rating prior to December 31, 2008.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert.

December 31, 2008 to February 1, 2012

After a review of the medical and lay evidence, the Board finds that the criteria for a higher rating of 70 percent are met from December 31, 2008 to February 2012.  The evidence shows that the Veteran's PTSD produces deficiencies in most areas due to such symptoms as: flashbacks, hypervigilance, intrusive memories, concentration problems, sleep impairment, disturbances of motivation and mood, impaired judgment, difficulty establishing and maintaining effective work and social relationships, impaired impulse control with unprovoked irritability and periods of violence, recurrent suicidal ideation, and difficulty in adapting to stressful circumstances.

Conversely, the Board finds that during this appeal period the symptoms do not more nearly approximate a rating of 100 percent as they are not of such a severity or frequency to result in total occupational and social impairment.  In this regard, there is no medical or lay evidence in the record of gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; inability to perform ADLs (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for own occupation, or own name.  Notably, none of the VA examiners during this appeal period found that the Veteran was totally occupationally and socially impaired.  

The evidence shows that the Veteran was terminated from employment on December 30, 2008.  The Veteran attributed his loss of employment to interpersonal difficulties, his short-temper, and to disturbances of motivation and mood.  Additionally, the Veteran's wife reported that his claustrophobia caused him to kick a window out of a brand new work vehicle/machine.  

A June 2009 VA treatment record reflects that the Veteran described himself as more irritable, anxious, and depressed.  He denied suicidal ideation.  He stated that he had been "short" and verbally mean to his wife and friends.  He reported that his intrusive thoughts and nightmares had worsened.  On examination mood was low and affect was constricted.  On the other hand, during VA treatment in August 2009 the Veteran described his anxiety as more regulated in frequency and intensity and reported that he felt more relaxed in general.  He was less depressed and described himself as more tolerant and patient.  

During an October 2010 VA neuropsychological assessment, the Veteran stated that he had noticed memory difficulties for the past few years which were getting worse.  On examination, he was oriented and attention and comprehension were intact.  Speech was fluent.  However, he described ruminative thoughts, feeling unhappy and helpless, often feeling "downhearted and blue," feeling shaky, being hot and sweating not due to heat, worrying, not having adequate energy, being easily upset, having trouble concentrating, and having difficulty making decisions.  He denied thoughts of harming himself or others.  Immediate figural memory was in the average range but delayed figural memory was low.  The psychologist reported that, overall verbal memory was generally adequate and stated that it was possible that the subjective memory complaints were exacerbated by PTSD.  In November 2010, the Veteran reported having a bad couple of weeks, with two incidents which had caused extra stress and anxiety; however, he described these incidents as singular events and the psychiatrist commented that he actually managed through them pretty well.  On examination the Veteran was mildly anxious and dysphoric. 

On VA examination in December 2010, the Veteran reported that his mood varied and described his energy and motivation as somewhat down.  He denied suicidal ideation.  On examination, the Veteran exhibited no impairment of thought processes or communication.  He denied delusions and frank hallucinations, although he described sometimes seeing shadows.  Behavior was appropriate and the Veteran denied suicidal or homicidal thoughts.  He described his memory as "terrible."  He reported worrying, but denied compulsive thoughts.  Speech was logical, linear, and goal-directed with normal rate and flow.  He reported infrequent panic attacks.  Psychological testing revealed that the Veteran was slightly more depressed and had slightly more symptoms than at the time of his previous evaluation due to increased physical problems and the decreased ability to find productive ways of occupying his time.  

During VA treatment in April 2011, he described a few recent incidents which caused a fairly strong panic reaction.  This was described as a meltdown in  July 2012 examination report.  However, the April 2011 treatment record notes that the Veteran and the treating psychiatrist were able to discuss how he managed these incidents, such as separating himself from the situation and taking medication.  Further, on review of systems in June 2011, the Veteran denied mood changes, anxiety, and memory loss.  On examination, he was oriented to person, place, and time and short and long term memory was intact.  On examination the following day, the Veteran's mood was "ok" and his affect was constricted.  During VA treatment in September 2011, the Veteran described his mood as adequately stable and denied sharp irritability or acute depression.  He reported that his anxiety/panic was under adequate control with Xanax.  In January 2012, the Veteran denied major panic attacks since his last visit and described himself as mildly depressed.

The Board notes that throughout this appeal period, the Veteran maintained a supportive relationship with his wife of forty years and otherwise demonstrated an ability to maintain some social relationships, despite significant, even severe, social impairments due to irritability and angry outbursts, as described above.  

Moreover, the Veteran's GAF scores during this appeal period range from 57 to 64, reflecting mild to moderate symptoms, consistent with both the Veteran's symptoms and a 70 percent rating.  

Based on the foregoing, the Board finds that from December 30, 2008 to February 1, 2012, the Veteran's social and occupational impairment produced deficiencies in most areas and his symptoms most nearly approximated a 70 percent disability rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert. 

Since February 2, 2012

Effective February 2, 2012, the Board finds that the criteria for a higher rating of 100 percent are met. 

On February 2, 2012, the Veteran's treating psychiatrist submitted a letter indicating that the Veteran's symptoms have progressively worsened.  The psychiatrist noted that the Veteran struggled daily with intrusive thoughts, flashbacks, nightmares, anxiety with panic attacks, mood instability and lability, hypervigilance, hyperreactivity, a general sense of helplessness and hopelessness, and a pervasive internal disquietude.  

In March 2012, the Veteran described his mood as depressed and anxious and reported panic attacks when he was in crowds or traffic jams.  However, on examination speech was regular rate and rhythm with no pressure or response latency, although his mood was depressed and anxious.  In May 2012, he complained of high anxiety, but denied an increase in depression.  On examination speech was regular rate and rhythm with no pressure or response latency.  Mood was anxious.  During VA treatment in June 2012, the Veteran complained of an irritable mood.  

During VA treatment on July 9, 2012, the Veteran reported a very unstable mood, with sudden crying spells and thoughts of suicide in the last week.  He denied a plan to hurt himself and reported feeling safe as long as his wife was with him.  He denied hallucinations or paranoia.  On examination, the Veteran's mood was less labile, although he still reported periods of hopelessness.  He denied current thoughts of suicide and declined inpatient hospitalization.  On examination, speech was clear with no pressure.  Mood was anxious, labile, and depressed.  Thought processes were intact and logical, with no tangentiality or loose associations.  Cognition was grossly intact and insight and judgment were good.  The psychiatrist assigned a GAF score of 50. 

During this period, his GAF scores dropped as low as 45, reflecting major impairment in several areas, including work, family relations, and mood consistent with a 100 percent disability rating.

Based on the foregoing, the Board finds that, effective February 2, 2012, the Veteran's disability picture and symptomatology, taken as a whole and in combination with the observations on mental status examinations, have most nearly approximated the criteria for a 100 percent disability rating.

Other Considerations

Due consideration has been given to Hart and staged ratings have been assigned accordingly.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the Veteran's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the criteria for rating mental disorders contemplate the Veteran's disability because his PTSD symptoms such as depressed mood, chronic sleep impairment, intrusive memories, isolative behavior, and irritability are all contemplated by the rating criteria, which in any event, are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  In sum, the Board finds that the Veteran has not described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, his descriptions of PTSD symptoms are consistent with the degree of disability addressed by such evaluation.  Further, the record does not show that the Veteran has required hospitalization.  Service connection is only in effect for the Veteran's PTSD; there are no additional service-connected disabilities for consideration.  As such, the Board finds that referral for extraschedular consideration is not warranted on the record before it.  

III.  TDIU

The Veteran essentially contends, that he is unemployable due to his service-connected PTSD.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities:  Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a); Wages v. McDonald, 27 Vet. App. 233, 235 (2015).

In this case, beginning from December 31, 2008, the Veteran meets the threshold schedular criteria for award of a TDIU under 38 C.F.R. § 4.16(a).  On his application for entitlement to a TDIU, the Veteran stated that he became too disabled to work in December 2008 due to his service-connected PTSD.  His employer indicated that the Veteran's position as a lot foreman was eliminated on December 30, 2008.  As mentioned above, the Veteran's wife reported that his claustrophobia caused him to kick a window out of a brand new work vehicle/machine.  Additionally, he reported flashbacks to Vietnam while at work that left him disoriented.  In March 2015, a VA examiner opined that the Veteran's PTSD precluded his obtaining and retaining substantially gainful employment consistent with his education and occupational experience prior to July 30, 2012.  The March 2015 opinion acknowledges the Veteran's inconsistent report of the nature of his job loss (fired, involuntarily retired) but also acknowledges his consistent report of job challenges that were related to mood, angry outburst, impulsiveness, and interpersonal conflict related to behaviors motivated by PTSD symptoms, including dissociative experiences and flashbacks.  The examiner found that it would not be reasonable to believe that he could gain or maintain any type of sedentary or physical employment under such circumstances.  Therefore, the appeal for a TDIU is granted.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 4.16 (2015).


ORDER

Subject to the law and regulations governing payment of monetary benefits, prior to December 31, 2008, a rating of 50 percent for PTSD is granted.

Subject to the law and regulations governing payment of monetary benefits, from December 31, 2008 to February 1, 2012, a rating of 70 percent for PTSD is granted.

Subject to the law and regulations governing payment of monetary benefits, from February 2, 2012, a rating of 100 percent for PTSD is granted.

Subject to the law and regulations governing payment of monetary benefits, effective from December 31, 2008, entitlement to a TDIU is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


